         Case 1:18-cv-03928-DKC Document 109 Filed 12/31/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT COURT OF MARYLAND

DEBORAH K. CHASANOW                                                6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                       Greenbelt, MD 20770
                                                                          (301) 344-0634
                                           December 31, 2020


TO:    Counsel

RE:    Metromont Corporation v. Allan Myers, L.P.
       Civil Action No. DKC 18-3928

Dear Counsel:

     Myers has just filed an emergency motion for a protective
order concerning a deposition set for Monday. The court is closed
today, so I have no ability to convene a recorded conference. It
is not clear that the motion could not have been filed a little
sooner, nor why the matter was not raised during the conference on
December 18, but the substance of the motion causes concern. If
the deposition had been scheduled for October, and cancelled by
Metromont, why was it not until earlier this month that the
rescheduling was attempted? I understand that the deponent is not
available on Monday, in any event.

     Ultimately, however, the urgency may be illusory.      Myers’
response to the order to show cause raises legitimate objections
to conducting the trial via zoomgov at the end of January. I was
going to wait until Wednesday, when we are scheduled to resume our
pretrial conference, to hear from Metromont and then to decide
whether to postpone trial. Accordingly, the deposition will not
proceed on Monday, January 4, and, if trial is not postponed, we
will discuss the scheduling of the deposition along with other
matters of trial preparation.

      Despite the informal nature of this letter it constitutes an
Order of the Court and the clerk is instructed to docket it as
such.

                                           Very truly yours,

                                                /s/

                                           DEBORAH K. CHASANOW
                                           United States District Judge
